            Case 2:19-cv-01119-BJR-MLP Document 39 Filed 06/22/20 Page 1 of 6




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    JASON LEE SUTTON,

 9                                   Plaintiff,             Case No. C19-1119-BJR-MLP

10            v.
                                                            ORDER GRANTING DEFENDANTS’
11    STEPHEN SINCLAIR, et al.,                             MOTION TO STRIKE AND DENYING
                                                            PLAINTIFF’S MOTION FOR
12                                   Defendants.            RECONSIDERATION

13

14                                       I.       INTRODUCTION

15          Plaintiff Jason Sutton is a state prisoner who is proceeding with this civil rights action

16   pro se. This matter comes before the Court at the present time on Defendants’ motion to strike

17   Plaintiff’s proposed amended complaint (dkt. # 35), and on Plaintiff’s motion for reconsideration

18   of this Court’s Order denying his motion for leave to amend his complaint (dkt. # 36). Plaintiff

19   has also filed a motion for an extension of time to file a response to Defendants’ motion to strike

20   (dkt. # 37), though for reasons that are not entirely clear Plaintiff filed his motion several days

21   after he had already filed a response opposing Defendants’ motion to strike (dkt. # 36). The

22   Court addresses each of the pending motions below.

23
     ORDER GRANTING DEFENDANTS’
     MOTION TO STRIKE - 1
            Case 2:19-cv-01119-BJR-MLP Document 39 Filed 06/22/20 Page 2 of 6




 1                                         II.      DISCUSSION

 2           Plaintiff filed the instant action on July 19, 2019. (Dkt. # 1.) The Court thereafter ordered

 3   that Plaintiff’s complaint be served on Defendants, and Defendants filed a timely answer to the

 4   complaint on October 11, 2019. (Dkt. ## 7, 17.) On October 18, 2019, the Court issued an Order

 5   establishing pretrial deadlines, including a discovery deadline of January 21, 2020 and a

 6   dispositive motion filing deadline of February 21, 2020. (Dkt. # 18.) On February 21, 2020,

 7   Defendants filed their motion for summary judgment in accordance with the deadline established

 8   in the Court’s Pretrial Scheduling Order.1 (Dkt. # 19.)

 9           Shortly thereafter, on February 28, 2020, Plaintiff filed a motion seeking leave to amend

10   his complaint to add a defendant to this action whose identity he became aware of only after

11   Defendants supplemented their discovery responses in February 2020, just prior to filing their

12   now pending motion for summary judgment. (Dkt. # 27.) Defendants opposed Plaintiff’s request

13   to amend, arguing that Plaintiff failed to attach his proposed amended complaint to his motion as

14   required by the local rules, and that permitting amendment would prejudice them and would be

15   futile. (Dkt. # 28.)

16           On May 12, 2020, this Court issued an Order denying Plaintiff’s motion to amend. (Dkt.

17   # 33.) The Court explained therein that Plaintiff’s motion was procedurally deficient because it

18   did not comply with Local Civil Rule (LCR) 15 which requires that a copy of the proposed

19   amended pleading be attached as an exhibit to any motion seeking leave to amend a pleading.

20   (Id.) The Court also explained that it appeared likely Plaintiff’s proposed amendment would be

21

22
     1
      Defendants’ summary judgment motion was originally noted for consideration on March 20, 2020, but
23   was subsequently re-noted for consideration on July 3, 2020. (See Dkt. ## 19, 33.)
     ORDER GRANTING DEFENDANTS’
     MOTION TO STRIKE - 2
            Case 2:19-cv-01119-BJR-MLP Document 39 Filed 06/22/20 Page 3 of 6




 1   futile, noting that it was difficult to envision how adding the proposed new Defendant would in

 2   any way affect the viability of Plaintiff’s claims. (Id.)

 3          On the same day the Court issued its Order denying Plaintiff’s motion to amend, Plaintiff

 4   filed an amended complaint which was posted on the docket the following day, May 13, 2020.

 5   (See Dkt. # 34.) On May 19, 2020, Defendants filed their motion to strike Plaintiff’s proposed

 6   amended complaint. (Dkt. # 35.) Defendants argue in support of their request to strike that the

 7   proposed amended complaint is untimely because it was not submitted with Plaintiff’s motion to

 8   amend back in February 2020, and that the Court previously considered the basis of Plaintiff’s

 9   motion to amend and denied it. (Id.) On May 28, 2020, Plaintiff filed a response opposing

10   Defendants’ motion to strike together with a motion seeking reconsideration of this Court’s May

11   12, 2020 Order denying his motion for leave to amend. (Dkt. # 36.) In his submission, Plaintiff

12   explains why his proposed amended complaint was not attached to his motion to amend, citing

13   disruptions to law library access related to COVID-19, and suggests the Court should now

14   reconsider its Order and deny Defendants’ motion to strike in light of the information Plaintiff

15   has now provided regarding the “barriers” he faced in filing his proposed amended complaint in

16   a timely fashion. (Id.)

17          The Court begins with Plaintiff’s motion for reconsideration. Motions for reconsideration

18   are disfavored and will be granted only in limited circumstances. The Court will ordinarily deny

19   motions for reconsideration “in the absence of a showing of manifest error in the prior ruling or a

20   showing of new facts or legal authority which could not have been brought to its attention earlier

21   with reasonable diligence.” LCR 7(h)(1). A motion for reconsideration must be filed within

22   fourteen days after the order to which it relates is filed. LCR 7(h)(2).

23
     ORDER GRANTING DEFENDANTS’
     MOTION TO STRIKE - 3
            Case 2:19-cv-01119-BJR-MLP Document 39 Filed 06/22/20 Page 4 of 6




 1           The Court first notes that Plaintiff’s motion for reconsideration is untimely because it was

 2   not filed within fourteen days of the date the Order denying his motion to amend was filed.

 3   Plaintiff also fails to establish any viable basis for his request for reconsideration. Plaintiff

 4   explains in his motion that the delay in filing his proposed amended complaint is attributable to a

 5   COVID-19 outbreak at the Monroe Correctional Complex and resulting quarantines of some

 6   housing units, including his own. (Dkt. # 36 at 2-4.) Plaintiff asserts that his living unit went on

 7   “quarantine” on March 26, 2020 and that this caused substantial disruptions to regular services

 8   and programs, including law library access. (See id.) Plaintiff claims that the period of restricted

 9   movements associated with the quarantine did not end until May 12, 2020, and that he had no

10   physical access to the law library during this two-month period and therefore no ability to file his

11   proposed amended complaint. (Id. at 4.) Plaintiff goes on to assert that he attempted to file his

12   amended complaint as early as April but was simply unable to do so because of the barriers put

13   in place by the Department of Corrections (“DOC”) in response to the COVID-19 pandemic.

14   (See id. at 5, 9-10, 44.)

15           What Plaintiff fails to recognize, or at least acknowledge, is that his proposed amended

16   complaint was “due” at the time he chose to file his motion to amend on February 28, 2020.

17   Even if the COVID-19 quarantine precluded library access between March 26 and May 12, this

18   should have had no effect whatsoever on Plaintiff’s ability to comply with LCR 15 in February

19   which required him to submit a proposed amended pleading with his motion to amend. Plaintiff

20   cannot assign blame to the DOC for his failure to file his proposed amended complaint together

21   with his motion to amend prior to imposition of the COVID-19 restrictions. Plaintiff’s motion to

22   amend was clearly deficient because it was not accompanied by a proposed amended complaint,

23   and Plaintiff’s attempt to justify the late filing of his amended complaint appears frivolous.
     ORDER GRANTING DEFENDANTS’
     MOTION TO STRIKE - 4
            Case 2:19-cv-01119-BJR-MLP Document 39 Filed 06/22/20 Page 5 of 6




 1   Plaintiff fails to demonstrate that the Court’s prior ruling regarding the procedural defect in his

 2   motion to amend was erroneous, and the prior ruling will therefore stand.

 3           As noted above, the Court also explained in its Order denying Plaintiff’s motion to

 4   amend that his proposed amendment, which at that time included only the addition of a

 5   defendant whose name he learned late in the discovery process, would likely be futile. Plaintiff

 6   asserts in his motion for reconsideration that failing to permit his proposed amendment would

 7   harm his prosecution of this action because he only recently identified the individual he seeks to

 8   add, and he has new facts to support this individual’s involvement in his case. (Dkt. # 36 at 7.)

 9   The Court accepts Plaintiff’s representation that he only learned of the identity of the proposed

10   new Defendant in February and therefore could not have attempted to add her to this action

11   earlier than that. However, nothing in Plaintiff’s proposed amended complaint suggests that

12   adding this individual to the action at this juncture will do anything to affect the viability of

13   Plaintiff’s claims or will serve any purpose except to further delay resolution of Defendants’

14   summary judgment motion. Plaintiff fails to demonstrate that the Court’s prior ruling regarding

15   the futility of amendment was erroneous, and the prior ruling in this regard will therefore stand

16   as well. 2 Because Plaintiff has not established that the Court’s prior ruling in relation to the

17   motion to amend was erroneous, Defendants’ motion to strike Plaintiff’s proposed amended

18   complaint is properly granted.

19

20

21   2
       Plaintiff also seeks to add, by way of his recently filed proposed amended complaint, a formal claim for
     retaliation and new details regarding his attempts to exhaust state remedies and to resolve concerns with
22   Defendants Sinclair and Jackson. (See Dkt # 34 at 34, 39-40, 43-44; Dkt. # 36 at 7.) It appears that these
     proposed additions are offered primarily as a response to arguments made by Defendants in their pending
23   summary judgment motion and will be considered by the Court in its summary judgment order.
     ORDER GRANTING DEFENDANTS’
     MOTION TO STRIKE - 5
            Case 2:19-cv-01119-BJR-MLP Document 39 Filed 06/22/20 Page 6 of 6




 1          Finally, Plaintiff has also filed what he identifies as an “emergency” motion for an

 2   extension of time to file a response to Defendants’ motion to strike. (Dkt. # 37.) Plaintiff asserts

 3   therein that Defendants did not give him sufficient time to prepare and file a response to their

 4   motion because they noted their motion for consideration on May 29, 2020 after filing it on May

 5   19, 2020. (Id.) Defendants acknowledge in their response to Plaintiff’s motion for extension of

 6   time that they did place the motion on the calendar for the incorrect date and that it should have

 7   been placed on the calendar one week later, on June 5, 2020. (Dkt. # 38.) Because the Court

 8   received Plaintiff’s response before it would have been due had Defendants’ motion been noted

 9   correctly, Plaintiff’s motion for an extension of time is MOOT.

10                                         III.   CONCLUSION

11          Based on the foregoing, Defendants’ motion to strike Plaintiff’s proposed amended

12   complaint (dkt. # 35) is GRANTED, Plaintiff’s motion for reconsideration (dkt. # 36) is

13   DENIED, and Plaintiff’s emergency motion for extension of time (dkt. # 37) is DENIED. The

14   Clerk is directed to send copies of this Order to Plaintiff, to counsel for Defendants, and to the

15   Honorable Barbara J. Rothstein.

16          DATED this 22nd day of June, 2020.

17

18                                                         A
                                                           MICHELLE L. PETERSON
19                                                         United States Magistrate Judge

20

21

22

23
     ORDER GRANTING DEFENDANTS’
     MOTION TO STRIKE - 6
